 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8

 9     FATIMA MOUJTAHID, on behalf of herself
       and her minor child B.M,                              No. C18-1789 RSM
10
                                Plaintiffs,
11        v                                                  ORDER GRANTING MOTION TO
                                                             STAY
12     UNITED STATES CITIZENSHIP &
       IMMIGRATION SERVICES, et al.,
13
                                Defendants.
14

15

16            Defendants have filed a Motion for a Stay of Deadlines in Light of Lapse of

17   Appropriations, in which Defendants seek a stay of deadlines in this case for the duration of the

18   current lapse in appropriations for the United States Department of Justice (“DOJ”). Dkt. #13.

19   Plaintiffs oppose this request, arguing in part that counsel for Defendants can continue to work

20   on this case due to the recent passage of the Government Employees Fair Treatment Act of 2019.

21   Dkt. #16. Plaintiffs also argue that the relief requested in this case, involving a FOIA request, is

22   necessary for the safety of the public because the information requested may aid in a state RICO

23   lawsuit “filed to protect immigrants from the unlawful acts of Maurice Terry, Edwin Cruz, and

     Alexander Chan, who the plaintiffs believe to be a criminal enterprise that provides unlicensed


      ORDER - 1
 1   immigration services.” Id. at 3. On Reply, Defendants argue that Plaintiffs “mistakenly assume[]

 2   that 31 U.S.C. § 1342 no longer applies to Department of Justice attorneys,” that “this FOIA case

 3   does not implicate an emergency involving the safety of human life or protection of property,”

 4   and that DOJ attorneys therefore cannot work on this case. Dkt. #17 at 2–3. Defendants also

 5   contend that Plaintiffs’ assertion that the public will be harmed by a stay “is speculative at best.”

 6   Id. at 3.

 7           Whether to stay a lawsuit is within this Court’s discretion. Lockyer v. Mirant Corp.,

 8   398 F.3d 1098, 1105 (9th Cir. 2005). In considering a stay request, courts weigh the competing

 9   interests that will be affected:

10                   the possible damage which may result from the granting of a stay,
                     the hardship or inequity which a party may suffer in being required
11                   to go forward, and the orderly course of justice measured in terms
                     of the simplifying or complicating of issues, proof, and questions
12                   of law which could be expected to result from a stay.

13   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Absent an appropriation, Department of

14   Justice attorneys are currently prohibited from working, even on a voluntary basis, except in very

15   limited circumstances, including “emergencies involving the safety of human life or the

16   protection of property.” 31 U.S.C. § 1342.

17           The Court finds that Plaintiffs have failed to demonstrate that this case implicates an

18   emergency involving the safety of human life or protection of property, in part because their

19   arguments about what could be recovered from the FOIA request at issue are speculative.

20   Defendants have otherwise demonstrated good cause for a stay in this case.

21           Accordingly, having reviewed the pleadings and materials in this case, it is hereby

22   ORDERED that: The Defendants’ Motion for a Stay of Deadlines in Light of Lapse of

23   Appropriations (Dkt. #13) is GRANTED. All pending deadlines for the above-captioned case,

     including the deadline to answer the complaint, are hereby STAYED and are hereby


      ORDER - 2
 1   EXTENDED commensurate with the duration of the lapse in appropriations. The Government is

 2   responsible for notifying the Court once appropriations have been received.

 3
             DATED this 24th day of January 2019.
 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




      ORDER - 3
